Title: To James Madison from Alexander J. Dallas, 12 May 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Department of War, 12. of May 1815.
                    
                    The Acting Secretary of War has the honor to submit to the President of the United States, the following report:
                    That the Act of Congress entitled “An Act fixing the military peace establishment of the United States,” passed on the 3d. of March 1815, provided that after the Corps constituting the peace establishment was formed and completed, the Supernumerary officers noncommissioned officers, musicians, and privates, should be discharged from the service of the United States from and after the first day of May ensuing the date of the Act, or as soon as circumstances might permit. But it was soon found impracticable to obtain from all the military districts the information which was requisite to do justice to the Army and to the nation, in reducing the military establishment from a force of (sixty) thousand men, to a force of ten thousand men, so early as the first of May. And it is obvious that circumstances do not even yet permit the entire reduction contemplated by the Act of Congress with regard to the settlement of the numerous accounts depending in the quartermaster, commissary, and pay departments, and the medical care of the troops at the many military stations to which they must be apportioned.
                    That having, however, diligently collected from every proper source of information, the necessary materials for deciding upon the various subjects involved in the execution of the act of Congress; and having obtained from the board of general officers convened at Washington, the most valuable assistance; the Acting Secretary of War respectfully lays the result before the President of the United States, in the form of four general Orders to be issued from this department:
                    No: 1. A general order announcing the military divisions and departments of the United States; the Corps and regiments constituting the military peace establishment: and the distribution and apportionment of the troops.
                    
                    No: 2. A general order announcing the Army register for the peace establishment, including the officers provisionally retained in service, until circumstances shall permit their discharge.
                    No: 3. A general Order directing the supernumerary officers, noncommissioned officers, musicians, and privates to be paid and discharging them from the service of the United States, on the 15th. day of June next, or as soon thereafter as the payment can be completed: provided 1st. that such officers of every rank as may be necessary to supply vacancies created by resignations on the first organization of the corps and regiments for the peace establishment, shall be deemed to be in service for that purpose alone; and 2d. that paymasters, quartermasters, commissaries, and other officers who have been charged with the disbursement of public money, shall be deemed to be in service for the single purpose of rendering their accounts for settlement, within a reasonable time.
                    No: 4. A general Order to requiring the Major Generals to assume the command of their respective divisions, and to proceed to form and distribute the Corps and regiments for their respective commands, according to the system announced for the military peace establishment. All which is respectfully Submitted.
                    
                        A. J. Dallas.Acting Secretary of War
                    
                